DETAILED ACTION
	This action is responsive to 03/08/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, and 12-15 allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a source driver that is capable of accurately sensing characteristics of a display panel by minimizing the influence of a floating channel.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose “A source driver comprising: a normal channel connected to pixels of a display panel; a floating channel under no-load; and a sampling circuit configured to sample signals of the normal channel and the floating channel, wherein the source driver provides, via a first switch, a first reference voltage to the floating channel in a first period in which characteristics of the pixels are sensed, and wherein the first switch is turned on in the first period and turned off in a second period in which characteristics of the source driver are sensed.” Similar limitations are also recited in independent claim 9. Other allowable subject matter was previously indicated in the non-final Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627